Matter of Kalah O. (2017 NY Slip Op 07550)





Matter of Kalah O.


2017 NY Slip Op 07550


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4862

[*1]In re Kalah O., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about November 12, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal sexual act in the third degree and sexual abuse in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months in a limited secure facility, with credit for time served, unanimously affirmed, without costs.
After weighing all the pertinent factors, we conclude that the court properly denied appellant's motion to dismiss the petition, made on the ground that he was denied his constitutional right to a speedy trial (see Matter of Benjamin L., 92 NY2d 660 [1999]). The presentment agency provided a sufficient explanation for its delay (of less than 10 months) in filing the petition, the delay did not undermine the rehabilitative goal of this proceeding, and appellant has not demonstrated any prejudice.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence supports the conclusion that the sexual activity at issue occurred after the victim had plainly revoked any consent she may have given.
Reliance on the rape shield law, as applicable to these proceedings, to limit inquiry into the victim's sexual history was a provident exercise of the court's discretion (see Family Court Act § 344.4; Matter of Dakota EE., 209 AD2d 782 [3rd Dept 1994]). The additional evidentiary ruling challenged on appeal was also a provident exercise of discretion. In any event, any error in either or both of these rulings would not warrant reversal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK